     Case 3:18-cv-00387-HDM-WGC Document 56 Filed 09/07/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    CESAR CONTRERAS-ARMAS,                           Case No. 3:18-cv-00387-HDM-WGC
12                      Petitioner,                    ORDER
13           v.
14    RENEE. BAKER, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (fourth request)

18   (ECF No. 55), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ unopposed motion for enlargement of

20   time (fourth request) (ECF No. 55) is GRANTED. Respondents will have up to and including

21   September 7, 2021, to file a reply in support of the motion to dismiss (ECF No. 35).

22          DATED: September 7, 2021
23
                                                                 ______________________________
24                                                               HOWARD D. MCKIBBEN
                                                                 United States District Judge
25

26

27

28
                                                      1
